Citation Nr: 0500063	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  97-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed 
osteoarthritis of the sacral and hip joints.  

3.  Entitlement to service connection for claimed autonomic 
neuropathy.  

4.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected residuals of herniated nucleus pulposus 
of the cervical spine.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
prior to May 27, 1999.   





REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1974 to March 
1977 and from September 1977 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO. 

By May 2001 decision, the Board denied entitlement to a 
temporary total convalescent rating pursuant to 38 C.F.R. 
§ 4.30.  This issue, therefore, is no longer before the 
Board.  

In May 2001, the Board also reopened the claim of service 
connection for a low back disability, finding that new and 
material evidence had been received.  See 38 C.F.R. § 3.156.  

The issues of service connection for a low back disorder and 
an increased rating in excess of 40 percent for the service-
connected cervical spine disability are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

Further action on the issue of an earlier effective for the 
grant of the TDIU rating is deferred pending completion of 
further development.  



FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from 
osteoarthritis of the sacral and hip joints.  

2.  The veteran currently is not shown to be suffering from 
autonomic neuropathy.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by osteoarthritis of the sacral and hip joints due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a disability manifested 
by autonomic neuropathy due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claims addressed hereinbelow.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence, which is necessary to make an informed 
decision on these issues.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained in this regard.  The veteran and 
his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including presentation of testimony at hearings at the RO.  

Further, by the May and September 2001 letters and the March 
2004 Supplemental Statement of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On an April 1974 report of medical history for service, the 
veteran reported having no relevant symptoms or disabilities.  
Similarly, on the corresponding medical examination report, 
no relevant symptoms or disabilities were noted.  

In December 1977, the veteran was injured in an automobile 
accident when his car was struck from behind by another 
vehicle.  Several weeks later, in January 1978, he complained 
of neck pain and was diagnosed with cervical pain without 
radicular signs or symptoms.  

In February 1978, he complained of persistent neck pain and 
paresthesias radiating into the index fingers of both hands.  
Cervical strain with possible cervical spine radiculopathy 
was diagnosed.  

In July 1978, a private physician noted complaints of 
paresthesia in the index fingers, bilaterally.  

A January 1979 service progress note indicated that the 
veteran underwent an anterior discectomy and interbody fusion 
at C5-6 and C6-7 and still suffered from mild neck pain 
without radiculopathy.  The contemporaneous physical 
examination was within normal limits.  

On July 1979 medical examination report, the examiner 
observed surgical scars on the upper right arm, both hips, 
and both sides of the neck.  The examiner noted a history of 
a cervical fusion in June 1978.  

In May 1980, rule out bilateral ulnar neuropathy was 
diagnosed.  

On December 1980 report of medical history, the veteran 
voiced complaints of "swollen or painful joints," 
"arthritis, rheumatism, or bursitis," and "bone, joint or 
other deformity."  

In July 1981, early bilateral ulnar neuropathy of unknown 
etiology was diagnosed.  

On July 1981 medical examination, no relevant disabilities 
were diagnosed.  

By May 1981 rating decision, the RO granted service 
connection for cervical spine disability and assigned a 20 
percent evaluation effective on October 20, 1981 and for 
residuals of a left bunionectomy to which it assigned a 10 
percent evaluation effective on October 20, 1981.  The 
veteran's combined rating amounted to 30 percent.  See 
38 C.F.R. § 4.25.  

Thereafter, for many years, the veteran's disability 
evaluation remained constant.  By October 1995 rating 
decision, the RO granted a temporary 100 percent evaluation 
for the veteran's bunionectomy residuals effective June 15, 
1994.  See 38 C.F.R. § 4.30.  

On September 1993 VA medical examination, the veteran 
reported having chest spasm and some loss of feeling in the 
penis.  

On March 1994 neurologic examination, the veteran complained 
of having left thigh pain and numbness in the left lower 
extremity and left foot.  

In September 1994, the veteran was examined by a private 
neurologist.  Following a neurologic examination, the 
physician diagnosed chronic low back pain for which weight 
reduction and a back brace were recommended.  The physician 
observed slight polyneuropathy and autonomic neuropathy by 
history.  

A March 1995 private medical examination report reflected a 
history of autonomic neuropathy as well as chronic low back 
pain.  

In April 1996, the veteran complained of back pain and 
indicated that he had been told that he suffered from 
autonomic neuropathy.  The examiner diagnosed chronic back 
pain with lower extremity discomfort, the etiology of which 
was unclear; chronic pain syndrome secondary to the 
foregoing; elevated blood pressure; and a history of vertigo.  

On June 27, 1996, the veteran testified that he had tingling 
sensations in his arms and could not easily grip objects.  He 
indicated that he was told he suffered from neuropathy and 
arthritis of the neck.  He testified that he could not sit at 
a desk and could not perform tasks required in his field of 
computers as he could not sit at a console long enough to do 
a days work.  He indicated that he tried selling cars and 
working as an eyeglasses technician but that he could not 
stand on his feet long enough.  He indicated that his hands 
cramped while writing and that he could not sleep in his 
preferred position due to neck pain.  

In December 1996, the RO granted an increased rating of 40 
percent for the veteran's cervical spine disability effective 
on July 5, 1994.  A contemporaneous rating sheet indicated 
that the veteran's combined disability evaluation was 50 
percent effective on September 1, 1994.  See 38 C.F.R. 
§ 4.25.

On February 1997 VA orthopedic examination, the examiner 
found no obvious swelling or deformity of the hips and 
sacroiliac joints.  No tenderness was apparent on 
examination.  X-ray studies of the hips and sacrum revealed 
no evidence of degenerative joint disease.  The examiner 
diagnosed bilateral hip pain with normal examination and 
sacroiliac pain with normal examination.  

On February 1997 VA neurologic examination, the veteran 
reported having degenerative joint disease and autonomic 
neuropathy.  Following a physical examination, the examiner 
diagnosed post-traumatic neck and torso pain without 
significant neurologic deficit.  

In a letter received on May 27, 1997, the veteran indicated 
that pain prevented him from pursuing full-time employment.  
A resume dated in or about that period reflects fairly 
consistent employment with various employers until April 1997 
when the veteran left his position as an assistant manager 
with Blockbuster.  The resume reflects freelance photography 
work since October 1981 that served as an income supplement 
during periods of employment and to which he turned full-time 
during times of unemployment.  

A May 1997 private progress note reflected a diagnosis of 
autonomic neuropathy.  Another private progress note dated 
that month reflected a past medical history of autonomic 
neuropathy.  

In June 1997, the veteran filed a claim of entitlement to 
TDIU benefits stating that he last worked on April 15, 1997.  

On September 18, 1997, the RO received a letter dated that 
month from the veteran's employer, Blockbuster Entertainment.  
The letter indicated that the veteran returned to work August 
14, 1997 after short-term leave from May 13, 1997 to August 
14, 1997 during which he earned 60 percent of his salary.  

In March 1998, the veteran testified that his hands "went 
numb" due to due to neck pain.  He indicated that he had 
autonomic neuropathy because he had suffered several angina 
attacks that were not related to actual cardiac problems.  
The veteran stated that he had held approximately eight jobs 
in the previous five years.  He left all of the jobs due to 
neck pain and spasms in the neck and shoulders.  

An April 1998 letter from Aetna Insurance Company indicated 
that the company had determined that the veteran was totally 
disabled from his usual occupation according to the terms of 
group insurance coverage and was eligible for monthly 
benefits commencing on November 19, 1997 for up to 24 months.  

On August 1998 neurologic examination, the veteran complained 
of having chronic neck pain, low back pain, shoulder pain, 
chest wall pain, right elbow pain, and numbness and weakness 
in the hands.  Following examination, the neurologist 
diagnosed chronic neck pain, chronic low back pain, chronic 
right elbow pain and bilateral mild carpal tunnel syndrome.  

Upon August 1998 autonomic testing, it was found that there 
was no evidence of an autonomic neuropathy or neurologic 
explanation for the veteran's chest pain.  

On May 27, 1999, a VA physician diagnosed major depression 
secondary to the veteran's service-connected cervical spine 
disability and other issues such as the breakup of his 
marriage.  

In an August 1999 letter to his Senator, the veteran stated 
that he had not been able to work since April 1997.  

In March 2000, the veteran filed a claim of service 
connection for "severe depression."  

On August 2000 VA psychiatric examination, the veteran 
contended that he could not work due to back and neck pain 
but also because of his emotional state.  The examiner 
diagnosed major depression and opined that it was related to 
his physical state.  

By August 2000 rating decision, the RO denied service 
connection for depression claimed as secondary to the 
veteran's service-connected cervical spine disability.  

By October 2000 rating decision, however, the RO granted 
service connection for depression and assigned a disability 
evaluation of 30 percent effective on May 27, 1999.  The 
associated rating sheet reflected a combined disability 
evaluation of 60 percent effective on May 27, 1999.  

By rating decision dated later in October 2000, the RO 
assigned a 70 percent evaluation for the veteran's service-
connected depression effective on May 27, 1999.  The 
veteran's combined disability evaluation pursuant to this 
decision amounted to 80 percent.  Id.  By that rating 
decision, the RO also assigned a TDIU rating effective on May 
27, 1999.  

On December 2001 VA examination of the spine, the examiner 
noted no tenderness over the hips.  

On April 2003 VA neurologic examination, the veteran reported 
having had neck and low back pain beginning some three 
decades prior.  The objective neurologic examination was 
within normal limits.  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Law and Regulations: Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


Analysis: Service Connection 

With respect to osteoarthritis of the sacral and hip joints, 
the Board concludes that service connection must be denied.  
38 C.F.R. § 3.303.  

In order for service connection to be granted, the evidence 
must demonstrate the presence of a current disability.  See, 
e.g., Degmetich, supra.  On February 1997 VA orthopedic 
examination, the examiner diagnosed bilateral hip pain with 
normal examination and sacroiliac pain with normal 
examination.  The examiner found no obvious swelling or 
deformity of the bilateral hip and sacroiliac joints.  No 
tenderness was apparent on examination.  

The X-ray studies of the bilateral hips and sacrum revealed 
no evidence of degenerative joint disease.  Based on the 
foregoing, it is clear that the veteran suffers from no 
demonstrable disability manifested by osteoarthritis of the 
hips or sacral joints.  Due to the lack of present 
disability, service connection is denied.  38 C.F.R. § 3.303.  

Furthermore, pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez, supra.  
Therefore, again, service connection for osteoarthritis of 
the bilateral hip and sacral joints cannot be granted.  Id.

Regarding the veteran's claim of service connection for 
autonomic neuropathy, service connection is also denied.  Id.  

As outlined hereinabove, in order for service connection to 
be granted, a current disability must be shown.  Degmetich, 
supra.  The most recent evidence reflects normal neurologic 
findings.  Previously, a history of autonomic neuropathy was 
noted with no present findings supporting such a diagnosis.  

Because the veteran does not suffer from autonomic 
neuropathy, service connection for that disability cannot be 
granted.  Id.; 38 C.F.R. § 3.303.  

The Board observes that there was one diagnosis of autonomic 
neuropathy in 1997.  That piece of evidence is outweighed by 
the volumes of more recent evidence reflecting a mere history 
of such disability.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  

The Board recognizes that the veteran believes that his 
"angina attacks" represent autonomic neuropathy.  The 
veteran, however, is not competent to render medical 
diagnoses or opinions upon which the Board may rely.  
Espiritu, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to either 
issue discussed herein to otherwise warrant a favorable 
decision.  



ORDER

Service connection for osteoarthritis of the sacral and hip 
joints is denied.  

Service connection for autonomic neuropathy is denied.  




REMAND

Based on its review of the record, the Board finds that the 
veteran must be afforded another VA examination to full 
consider and address the nature and likely etiology of his 
claimed low back disorder.  

In addition, in a statement dated in March 2003, the veteran 
was noted to have some spinal cord compression at C4-5.  
Given these findings suggesting the presence of a 
neurological deficit, the Board finds that another VA 
examination is indicated to evaluate the severity of the 
service-connected cervical spine disc disease in terms of 
both new and old rating criteria.  

The Board defers further action with respect to the issue of 
an effective date earlier than May 27, 1999 for the grant of 
a TDIU rating pending completion of requested development.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  .

2.  The RO must schedule another VA 
examination to determine the nature and 
likely etiology of the claimed low back 
disorder.  The examiner should elicit 
from the veteran and record a complete 
clinical history.  Based on his/her 
review of the case, the examiner should 
opine as to whether it is at least as 
likely as not that the veteran has 
current low back disability that is due 
to disease or injury incurred in or 
aggravated by service or that was caused 
or aggravated by a service-connected 
disability.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The veteran also should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
cervical spine disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the evaluation.  In particular, the 
examiner should opine as to whether the 
service-connected cervical spine 
disability picture is consistent with 
pronounced intervertebral disc syndrome 
with persistent symptoms or other 
neurological findings appropriate to site 
of diseased disc and little intermittent 
relief.  The examiner also should 
identify any related neurological deficit 
and describe the degree of impairment.  
All necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claims.  This should 
include further review of the claim for 
an earlier effective date for the grant 
of a TDIU rating.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


